Citation Nr: 1234033	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of scarlet fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, R.R., and N.R.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1944 to August 1945, for eleven days in March 1946, and from May 1946 to July 1946, with unverified service from August 1943 to February 1944.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the above referenced claim.

In May 2008, the Veteran testified before a Decision Review Officer (DRO) during a personal hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The Board remanded the claim in December 2010 for additional development.  In a January 2012 Supplemental Statement of the Case (SSOC), the RO affirmed the determination previously entered.  The case been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran currently has any residual disorders that are etiologically related to an in-service episode of scarlet fever.  





CONCLUSION OF LAW

The criteria for service connection for residuals of scarlet fever have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for residuals of scarlet fever, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

Here, the Board acknowledges that not all of the Veteran's service treatment records from his service in the Merchant Marines are available.  The Board is mindful that, in a case such as this, where some service treatment records may be lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

VA opinions with respect to the issue on appeal were obtained in October 2011 and June 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2011 and June 2012 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  These opinions considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the case was previously before the Board on a prior occasion.  In December 2010, the Board remanded the case so that a VA medical opinion could be obtained regarding whether the Veteran currently has any residual disorders related to his in-service scarlet fever.  The requested opinion was obtained in October 2011.  Then, in April 2012, the Board obtained a medical expert opinion from the Veterans Health Administration regarding this issue.  As explained above, the October 2011 and June 2012 VA medical opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension and calculi of the kidney, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background 

The Veteran seeks service connection for residuals from an in-service episode of scarlet fever.  According to the Veteran, he was treated for scarlet fever while on active duty and has continued to experience residual symptomatology since that time.  He essentially attributes his in-service scarlet fever to his post-service diagnoses of pneumonia, hypertension, shingles, and post herpetic neuralgia.  

Service treatment records reveal treatment for scarlet fever while the Veteran was on active duty.  These records show that the Veteran received in-patient treatment in November 1943 for scarlet fever, complicated by glomerulonephritis, due to streptococcus.  He was hospitalized for observation for four weeks following an acute stage of the disease.  Additional service treatment records dated from February 1944 to March 1944 reveal that he was treated for "bladder stone" or papilloma of the bladder, acute urethritis, and stricture of the left ureter.  The available service treatment records do not reveal any additional treatment for conditions associated with scarlet fever or kidney disorders.  

In February 2007, the Veteran underwent a VA examination.  The Veteran gave a history significant for scarlet fever in 1943.  He denied any recurrence of scarlet fever since that time.  He reported that he had been treated for pneumonia approximately five times, with the most recent occurring in 1995.  Following a clinical examination, the examiner rendered a diagnosis of scarlet fever in service with no recurrence since 1943.  

VA treatment records dated following the Veteran's separation from the military do not reveal evidence of any recurrence of the scarlet fever or treatment for any conditions specifically identified as residuals of the condition.  Overall, these records show active diagnoses of hypertension and post herpetic neuralgia as recently as April 2010.  Of note, the Veteran denied any problems with his urinary stream, pain, penile discharge, or experiencing blood in his urine during an April 2010 VA physical assessment.  There is no indication from the VA treatment records that the Veteran is currently diagnosed with a kidney disorder.  

During the May 2008 DRO hearing, the Veteran testified as to his belief that he currently suffers from residuals of his in-service scarlet fever.  The Veteran testified that following his bout of scarlet fever, he was treated for pneumonia and a "kidney attack."  Although he denied receiving treatment specifically for scarlet fever since his military service, he essentially asserted that the virus has remained active in his body since his in-service episode.  Specifically, the Veteran reported that he was diagnosed with shingles in 1994 and later diagnosed with post herpetic neuralgia, which he attributed to his in-service scarlet fever.  The Veteran also testified that his in-service scarlet fever caused him to suffer from repetitive bouts of pneumonia, with the most recent occurrence in the late 1980's.  According to the Veteran, his private physician attributed all of these post-military conditions to his in-service scarlet fever and kidney conditions.  

In support of his claim, the Veteran submitted a July 2008 letter from his private treating physician, C.P., M.D., F.A.C.P., who reported treating the Veteran since 1965.  Dr. C.P. relayed the Veteran's reported in-service history of scarlet fever in 1943, pneumonia in January 1944, and a kidney stone attack in February 1944.  The Veteran's reported medical history also include episodes of kidney stones in 1956 and 1957, treatment for pneumonia in 1956, and a diagnosis of hypertension in 1956.  He expressed his belief that the Veteran's reported medical history prior to 1965 was true.  

The claims file also includes a January 2011 letter from Dr. C.P., in which the private physician reiterated his description of the Veteran's military medical history of scarlet fever, pneumonia, and "bleeding from his kidneys."  Dr. C.P. reported that the Veteran was treated for pneumonia again in 1959, 1970, and 1995.  According to this physician, while recovering from pneumonia in 1995, the Veteran developed shingles, which caused post herpetic syndrome with left sided chest pain.  He further reported that the Veteran had a fifty year history of high blood pressure.  Dr. C.P. concluded that there was a strong likelihood that the Veteran's unusual frequency of pneumonia could have been caused by pre-damaged lungs, with the original damage done by his in-service scarlet fever.  He further opined that the bleeding from the Veteran's kidneys could have also been caused by his in-service scarlet fever, which led to nephritis and then high blood pressure. 

As directed by the December 2010 remand, the claims file was reviewed in October 2011 by a VA examiner for the purpose of providing an opinion as to whether the Veteran has any residual disorders due to his in-service scarlet fever.  Based on his review of the claims file, the VA examiner opined that the Veteran did not have any residual kidney disease from the 1943 scarlet fever with acute glomerulonephritis.  The examiner noted that evidence showed that the Veteran's blood urea nitrogen (BUN) and creatine levels were normal.  He highlighted that the Veteran was treated for post herpetic neuralgia in March 2010 some sixty-seven years following service, and he opined that this condition was not related to his in-service episode of scarlet fever.

In April 2012 the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In a responsive advisory medical opinion letter received in June 2012, a medical specialist physician indicated that he reviewed the Veteran's claim file and he provided an opinion as to whether the Veteran suffered from any residual conditions due to his in-service scarlet fever.  The VHA examiner first explained that scarlet fever is generally self-limited.  According to the examiner, the most common residual disorders associated with the condition include glomerulonephritis, rheumatic fever, and suppurative complications of streptococcal infection with infections in potentially any body site.  The examiner further noted that glomerulonephritis is generally self-limited, but it is occasionally recurrent or progressive leading to renal failure or hypertension.  

The VHA examiner opined that the Veteran's episodes of pneumonia up until 1995 were not etiologically related to his in-service episode of scarlet fever with glomerulonephritis.  He determined that the Veteran's October to November 1943 service treatment records did not indicate any suppurative complications of streptococcal disease.  He specifically noted that there was no persistent fever, cough, or respiratory symptoms indicating an acute pneumonia.  The VHA examiner was unable to find convincing evidence in the medical literature identifying late pneumonia as a complication of scarlet fever in absence of an acute pulmonary infection around the time of the occurrence of scarlet fever.  

As for the Veteran's post herpetic neuralgia, the VHA examiner opined that the disorder was not etiologically related to the Veteran's in-service scarlet fever with glomerulonephritis.  He explained that attacks of herpes zoster, often with post herpetic neuralgia especially occurring in older patients, occur more likely in the context of stress and a number of illness.  However, he explained that these illness need to be current.  Highlighting the fifty-two year time span between the Veteran's scarlet fever and his post herpetic neuralgia, the VHA examiner stated that a residual disorder would have needed to be present.  He did not believe that the Veteran has residual renal, cardiac, or other disease due to his scarlet fever that would provide such a risk factor for herpes zoster.

The VHA further commented that the Veteran's hypertension was not etiologically related to his scarlet fever and glomerulonephritis.  He stated that such a relationship would require progressive evidence of abnormalities in the urinalysis, such as protein and or blood, and evidence of significant renal insufficiency.  The VHA examiner acknowledged the Veteran's history of kidney stones, prostate hyperplasia, and strictures, which he concluded were all unrelated to his scarlet fever.  He stated that the chance of scarlet fever associated with kidney disease causing hypertension was substantially less likely given that the Veteran's 2010 creatine level was 1.1 and his the essentially normal estimated glomerular filtration of 60.  

According to the VHA examiner, there was no evidence in the medical records showing that the Veteran had experienced a kidney disorder since the time that he filed his claim in March 2006.  He reiterated that the Veteran's creatine level of 1.1 in 2010 argued against significant kidney disease.  

Analysis

Based on the foregoing, the Board finds that service connection is not warranted for residuals of scarlet fever.  Although claimed by the Veteran, the medical evidence does not include objective evidence of a diagnosed kidney disorder or pneumonia during the pendency of the appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 ( In the absence of proof of a current disability, there can be no valid claim.).  The medical evidence of record does show, however, that the has been diagnosed with herpetic neuralgia and hypertension.  Nevertheless, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

The Veteran essentially maintains that his current herpetic neuralgia and hypertension diagnoses are related to his in-service episode of scarlet fever with glomerulonephritis.  He claims to have experienced a continuity of symptomatology ever since this in-service episode.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, the Veteran's service treatment records confirm that he was treated for an in-service episode of scarlet fever with glomerulonephritis in November 1943 and for bladder stone, papilloma of the bladder, acute urethritis, and stricture of the left ureter in February and March of 1944.  As such, the Veteran's account of experiencing in-service respiratory and genitourinary symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having respiratory and genitourinary symptomatology, at least of an acute and transitory nature, in service is credible.  As noted above, the November 1943, February 1944, and March 1944 service treatment records confirm that he was diagnosed with scarlet fever with glomerulonephritis, bladder stone, papilloma of the bladder, acute urethritis, and stricture of the left ureter while on active duty.

While the Veteran's service treatment records and lay statements confirm the occurrence of a single episode of scarlet fever with glomerulonephritis and an episode of bladder stone, papilloma of the bladder, acute urethritis, and stricture of the left ureter during his military service, the fact remains that there is no evidence that the Veteran suffered a chronic residual disorders as a result of his in-service scarlet fever.

The medical evidence of record includes conflicting medical opinions as to whether the Veteran currently has residual conditions due to his in-service episode of scarlet fever.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board finds the VA opinions of record to be more probative than the January 2011 opinion of the Veteran's private physician, Dr. C.P.  

As detailed above, private physician Dr. C.P. essentially opined in his January 2011 letter that the that the Veteran's unusual frequency of pneumonia, bleeding from his kidneys, nephritis, and high blood pressure could have been caused by his in-service episode of scarlet fever.  Here, the Board highlights that there are a line of precedent cases discussing the probative value of opinions that are equivocal, i.e., which essentially state that it is possible the disorder at issue is attributable to the Veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to the military service is an insufficient basis for an award of service connection.  The Court stated that this phrase is similar to saying the disorder in question "may or may not" be related to the military service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

It is clear that Dr. C.P. merely contemplated that it was possible that the Veteran's pneumonia, bleeding from his kidneys, nephritis, and high blood pressure were related to his military service, as evidenced by the physician saying the conditions "could have been" caused by his in-service scarlet fever.  However, Dr. C.P. did not provide any rationale for this speculative medical opinion.  Dr. C.P. also did not review the Veteran's claims file, or cite to any medical literature, in providing his medical conclusion.  Therefore, the opinion constitutes insufficient medical evidence to substantiate the Veteran's claim.  Id. 

In contrast, the Board accords great probative weight to the October 2011 VA examiner's opinion and the June 2012 VHA examiner's opinions, as both were predicated on a review of the claims file, to include the Veteran's service and post-service medical records.  Moreover, the June 2012 VHA examiner's opinions contained clear conclusions with supporting data, as well as a reasoned medical explanation regarding whether the Veteran has any residual conditions related to his in-service episode of scarlet fever; he essentially determined that the Veteran does not have any residual conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the VA opinions of record.  

Again, the Board highlights its "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the Board finds Dr. C.P.'s January 2011 opinion to be of lesser probative value, as compared to the October 2011 and June 2012 VA and VHA examiners' opinions.  

Also, the medical records associated with the claims file do not show that the Veteran was diagnosed with his current herpetic and hypertension disorders until many years after his discharge from active service.  According to Dr. C.P., the Veteran was diagnosed with hypertension in 1965, nearly twenty years after his separation from active duty.  He was reportedly diagnosed with herpetic neuralgia in 1995, nearly fifty years after his military service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Therefore, to the extent that the Veteran argues that he has experienced symptomatology related to his current diagnoses service, such statements are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of symptomatology related to his in-service scarlet fever are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of scarlet fever related symptomatology to be not credible.

Also, since there is no objective evidence of a residual kidney or cardiovascular disorder associated with the in-service scarlet fever that was diagnosed within the one-year presumptive period after the Veteran's active military service ended, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. § 1112; 38 U.S.C.A. §§ 3.307, 3.309.

The Board notes that the Veteran contends, on his own behalf, that his currently has residual conditions related to his in-service scarlet fever.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to".  Waters v. Shinseki, 601 F.3d 1274 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between any of the Veteran's post-service diagnoses and any instance of his military service, to include the single episode of scarlet fever, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, while the Veteran is competent to describe his in-service experiences and his current symptomatology, the Board accords his statements regarding the etiology of the claimed residual disorders little probative value as he is not competent to opine on such complex medical questions.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service scarlet fever condition and his current herpetic neuralgia and hypertension disorders.  In contrast, the October 2011 and June 2012 VA and VHA examiners took into consideration all of the relevant facts in providing opinions in this case, to include the Veteran's in-service scarlet fever episode, as well as the current nature of his herpetic neuralgia and hypertension diagnoses.  Therefore, the Board accords greater probative weight to the October 2011 and June 2012 VA and VHA examiners' opinions than the Veteran's lay statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of scarlet fever.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
  


ORDER

Service connection for residuals of scarlet fever is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


